

117 S638 IS: Promoting Infrastructure by Protecting Our Subcontractors and Taxpayers Act
U.S. Senate
2021-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 638IN THE SENATE OF THE UNITED STATESMarch 9, 2021Mr. Van Hollen (for himself and Mr. Rounds) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend title 23, United States Code, to include a payment and performance security requirement for certain infrastructure financing, and for other purposes.1.Short titleThis Act may be cited as the Promoting Infrastructure by Protecting Our Subcontractors and Taxpayers Act.2.Federal requirements for TIFIA eligibility and project selection(a)In generalSection 602(c) of title 23, United States Code, is amended by adding at the end the following: (3)Payment and performance security(A)In generalThe Secretary shall ensure that the design and construction of a project carried out with assistance under the TIFIA program shall have appropriate payment and performance security, regardless of whether the obligor is a State, local government, agency or instrumentality of a State or local government, public authority, or private party. (B)Written determinationIf payment and performance security is required to be furnished by applicable statute or regulation, the Secretary may accept such payment and performance security requirements applicable to the obligor if the Secretary has made a written determination that the Federal interest with respect to Federal funds and other project risk related to design and construction is adequately protected.(C)No determination or applicable requirementsIf a determination under this paragraph has not been made or there are no payment and performance security requirements applicable to the obligor, the security under section 3131(b) of title 40 shall be required..(b)ApplicabilityThe amendments made by this Act shall apply with respect to any contract entered into on or after the date of enactment of this Act. 